Case 20-41308          Doc 16     Filed 03/10/20 Entered 03/10/20 04:04:51                     Main Document
                                              Pg 1 of 21


                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

In re:                                                  )   Chapter 11
                                                        )
FORESIGHT ENERGY LP, et al.,                            )   Case No. 20-41308-659
                                                        )
                        Debtors.1                       )   (Joint Administration Requested)
                                                        )
                                                        )   Hearing Date: March 11, 2020
                                                        )   Hearing Time: 10:00 a.m. (Central Time)
                                                        )   Hearing Location: Courtroom 7 North

                DEBTORS’ MOTION FOR ENTRY OF AN ORDER
        (A) ESTABLISHING CERTAIN NOTICE, CASE MANAGEMENT, AND
      ADMINISTRATIVE PROCEDURES AND (B) GRANTING RELATED RELIEF

                  Foresight Energy LP and its affiliated debtors and debtors in possession in the

above-captioned cases (collectively, the “Debtors”) respectfully state as follows in support of

this motion (this “Motion”):

                                              Relief Requested

                  1.      By this Motion, the Debtors seek entry of an order (the “Proposed

Order”),2 pursuant to section 105(a) of title 11 of the United States Code (the “Bankruptcy

Code”), Rule 1015(c) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”),

1
    The Debtors in these cases are each incorporated or organized in the state of Delaware, and along with the last
    four digits of each Debtor’s federal tax identification number (or SEC filing number if unavailable), are:
    Foresight Energy LP (8894); Foresight Energy GP LLC (8332); Foresight Energy LLC (7685); Foresight
    Energy Employee Services Corporation (7023); Foresight Energy Services LLC (6204); Foresight Receivables
    LLC (2250); Sugar Camp Energy, LLC (8049); Macoupin Energy LLC (9005); Williamson Energy, LLC
    (9143); Foresight Coal Sales LLC (8620); Tanner Energy LLC (0409); Sitran LLC (9962); Seneca Rebuild LLC
    (0958); Oeneus LLC (6007); Adena Resources, LLC (4649); Hillsboro Transport LLC (6881); American
    Century Transport LLC (SEC No. 5786); Akin Energy LLC (1648); American Century Mineral LLC (SEC
    No. 5788); Foresight Energy Finance Corporation (5321); Foresight Energy Labor LLC (4176); Viking Mining
    LLC (4981); M-Class Mining, LLC (5272); MaRyan Mining LLC (7085); Mach Mining, LLC (4826); Logan
    Mining LLC (2361); LD Labor Company LLC (8454); Coal Field Repair Services LLC (9179); Coal Field
    Construction Company LLC (5694); Hillsboro Energy LLC (1639); and Patton Mining LLC (7251). The
    address of the Debtors’ corporate headquarters is One Metropolitan Square, 211 North Broadway, Suite 2600,
    St. Louis, Missouri 63102.
2
    A copy of the Proposed Order will be made available on the Debtors’ case information website at
    http://cases.primeclerk.com/foresightenergy.


                                                        1
Doc#: US1:13340554v7
Case 20-41308       Doc 16    Filed 03/10/20 Entered 03/10/20 04:04:51            Main Document
                                          Pg 2 of 21


and Rule 9004(C) of the Local Rules of Bankruptcy Procedure for the Eastern District of

Missouri (the “Local Bankruptcy Rules”), (a) implementing certain notice, case management,

and administrative procedures (the “Procedures”) in connection with the administration of these

chapter 11 cases, (b) deeming that, to the extent the Procedures conflict with the Bankruptcy

Rules or Local Bankruptcy Rules, the Procedures govern and supersede such rules for the

Debtors’ chapter 11 cases, and (c) granting related relief. The Debtors request that, to the extent

the Procedures conflict with the Bankruptcy Rules or Local Bankruptcy Rules, the Procedures

govern and supersede such rules for the Debtors’ chapter 11 cases.

               2.     As set forth more fully below, the Procedures: (a) establish requirements

for the filing and service of notices, motions, applications, documents filed in support thereof,

and objections and responses thereto, (b) delineate standards for notices of hearing and agendas,

(c) articulate mandatory guidelines for the scheduling of hearings and objection deadlines,

(d) limit matters that are required to be heard by the Court, and (e) authorize the Debtors to

(i) schedule, in cooperation with the Court, periodic omnibus hearing dates, (ii) serve documents

by email on certain parties in interest, (iii) establish a website (the “Case Information Website”)

to provide interested parties with access to certain documents filed in these chapter 11 cases, and

(iv) use a noticing agent to maintain and distribute documents.

               3.     Implementing the Procedures will maximize the efficiency and orderliness

of the administration of these chapter 11 cases and reduce the costs associated with traditional

case management procedures. Granting the relief requested will also limit the administrative

burdens and costs associated with preparing for hearings and serving the mailing documents. In

addition, the Procedures will assist the Debtors and their personnel and professionals in

organizing and prioritizing the numerous tasks attendant to these cases. The Debtors estimate
Case 20-41308       Doc 16   Filed 03/10/20 Entered 03/10/20 04:04:51            Main Document
                                         Pg 3 of 21


that implementing the Procedures will yield significant savings to the Debtors’ estates and will

also avoid unnecessary costs and delays.

                                    Jurisdiction and Venue

               4.     This Court has jurisdiction to consider this matter pursuant to

28 U.S.C. §§ 157 and 1334 and Rule 9.01(B)(1) of the Local Rules of the United States District

Court for the Eastern District of Missouri. Venue is proper pursuant to 28 U.S.C. §§ 1408 and

1409. This matter is a core proceeding pursuant to 28 U.S.C. § 157(b).

               5.     The statutory and legal predicates for the relief requested herein are

section 105(a) of the Bankruptcy Code, 28 U.S.C. § 1404, Bankruptcy Rule 1015(c), and Local

Bankruptcy Rule 9004(C).

                                           Background

               6.     On the date hereof (the “Petition Date”), each of the Debtors filed a

voluntary petition for relief under chapter 11 of the Bankruptcy Code. The Debtors are a leading

producer of thermal coal, with four mining complexes and nearly 2.1 billion tons of proven and

probable coal reserves strategically located near multiple rail and river transportation access

points in the Illinois Basin. The Debtors also own a barge-loading river terminal on the Ohio

River. From this strategic position, the Debtors sell their coal primarily to electric utility and

industrial companies located in the eastern half of the United States and across the international

market.

               7.     The Debtors continue to manage and operate their businesses as debtors in

possession under sections 1107 and 1108 of the Bankruptcy Code.              Contemporaneously

herewith, the Debtors filed a motion requesting joint administration of these chapter 11 cases
Case 20-41308           Doc 16     Filed 03/10/20 Entered 03/10/20 04:04:51                    Main Document
                                               Pg 4 of 21


pursuant to Bankruptcy Rule 1015(b). No trustee, examiner or official committee has been

appointed in these chapter 11 cases.

                  8.      Information regarding the Debtors’ businesses, their capital and debt

structure, the events leading to the filing of these cases, and the terms and structure of the

proposed restructuring transaction is set forth in the Declaration of Robert D. Moore, President

and Chief Executive Officer of Foresight Energy LP, in Support of Chapter 11 Petitions

(the “Moore Declaration”), the Declaration of Alan Boyko, Senior Managing Director of FTI

Consulting, Inc., in Support of Chapter 11 Petitions and First Day Relief (the “Boyko

Declaration”), and the declaration of Seth Herman in support of the Debtors’ motion for approval

of debtor-in-possession financing and use of cash collateral (the “Herman Declaration,” and

together with the Moore Declaration and Boyko Declaration, the “First Day Declarations”)3 each

filed contemporaneously herewith.

                                               The Procedures

                  9.      The Debtors propose that the Court approve the following Procedures:

A.       Filing Court Documents

                  10.     In accordance with Local Bankruptcy Rule 5005(A), (a) all motions,

applications, and other matters (collectively, the “Motions for Relief”) that require notice and/or

a hearing, (b) all objections and responses to Motions for Relief (collectively, the “Objections”),

(c) all replies to Objections (the “Replies”), and (d) all other documents filed with the Court

(together with the Motions for Relief, the Objections, and the Replies, the (“Court Documents”)




3
     The First Day Declarations are being filed in support of this Motion and are incorporated herein by reference.
     Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the First
     Day Declarations.
Case 20-41308         Doc 16   Filed 03/10/20 Entered 03/10/20 04:04:51           Main Document
                                           Pg 5 of 21


by parties represented by an attorney, shall be filed electronically with the Court by registered

users of the Court’s Electronic Case Files system (the “ECF System”).4

                11.     Submission of a proof of claim form shall be the sole means by which an

entity may assert a claim. Procedures for filing proofs of claim will be outlined in the body of a

future Court order. Any objections to a proof of claim must reference the claim number as

reflected on the Clerk of Court’s claim register for the respective case.

B.      Service of Court Documents

                12.     Except with respect to Non-ECF Parties, Core Parties, and Particularized

Interest Parties (each as defined below), all parties in interest, whether or not they have filed or

file subsequent to the date hereof a notice of appearance or request for service of papers under

Bankruptcy Rule 2002, shall be deemed to receive electronic notice through the ECF System of

each Court Document, effective as of the date the relevant Court Document is posted on the

Court’s ECF System, and therefore do not need to be separately served with such Court

Document.

                13.     Any party in interest who files a notice of appearance or request for

service of papers by means other than through the ECF System (each, a “Non-ECF Party”) shall

be served each Court Document by U.S. mail or email (if an email address has been provided)

unless the Non-ECF Party agrees that such service shall not be required.

                14.     Each Court Document shall separately be served (in addition to service via

the ECF System) on (a) proposed counsel to the Debtors, (i) Paul, Weiss, Rifkind, Wharton &

Garrison LLP and (ii) Armstrong Teasdale LLP; (b) the Debtors’ authorized claims and noticing

agent, Prime Clerk LLC; (c) the Office of the United States Trustee for the Eastern District of

4
     Information on the ECF System, including how to obtain a login and password, can be found at
     https://www.moeb.uscourts.gov/cmecf-login-and-password-information.
Case 20-41308        Doc 16   Filed 03/10/20 Entered 03/10/20 04:04:51             Main Document
                                          Pg 6 of 21


Missouri (the “U.S. Trustee”); (d) counsel to the Ad Hoc First Lien Group; (e) counsel to the Ad

Hoc Crossover Group; (f) counsel to the Facilities Agent; (g) counsel to the Term Agent;

(h) Indenture Trustee; (i) counsel to the collateral trustee under the Debtors’ secured debt

facilities; (j) counsel to the DIP Agent; (k) counsel to the DIP Lenders; (l) counsel to any official

committee of unsecured creditors appointed in these cases (the “Committee”); (m) counsel to

Murray Energy Corporation; (n) counsel to Reserves; (o) the Internal Revenue Service; (p) the

Securities and Exchange Commission; (q) the United States Attorney’s Office for the Eastern

District of Missouri; (r) the state attorneys general for all states in which the Debtors conduct

business; (s) the holders of the thirty (30) largest unsecured claims against the Debtors, on a

consolidated basis (collectively, the “Core Parties”). The Debtors shall maintain a service list of

the Core Parties (the “Core Parties List”), which shall replace the Master Service and Master

Notice List required under Local Bankruptcy Rule 9013-3(D). The Core Parties List shall be

updated monthly, filed with the Court, and posted on the Case Information Website and shall

include names, addresses, facsimile numbers, and email addresses (where available) for the Core

Parties. A Court Document shall be deemed served on all the Core Parties if it is served on the

parties on the most recent Core Parties List that has been filed with the Court and posted on the

Case Information Website as of the day before the date of service.

               15.     Each Court Document shall also be separately served (in addition to

service via the ECF System) on each person, entity, and governmental agency with a

particularized interest in such Court Document (each, a “Particularized Interest Party”). Core

Parties (and no other parties) shall be authorized to serve all Court Documents by email on any

relevant Particularized Interest Party or counsel thereto. All other parties shall serve Court
Case 20-41308        Doc 16   Filed 03/10/20 Entered 03/10/20 04:04:51           Main Document
                                          Pg 7 of 21


Documents on the Particularized Interest Parties in accordance with judicial order, the

Bankruptcy Code, the Bankruptcy Rules, and the Local Bankruptcy Rules.

               16.     All Court Documents served by a party via email (other than through the

ECF System) shall include one or more attachments containing the entire Court Document,

including the proposed form of order and any exhibits and attachments thereto, in PDF format or,

in the case of the Debtors, a hyperlink copy of such Court Document on the Case Information

Website. Notwithstanding the foregoing, if a Court Document cannot be attached to an email

(because of size, technical difficulties, or otherwise) and, in the case of the Debtors, cannot be

made available on the Case Information Website, the serving party may, in its sole discretion,

(a) serve the entire Court Document by U.S. mail, hand delivery, overnight delivery, or

facsimile, including the proposed form of order and any exhibits, attachments, and other relevant

materials, or (b) serve a notice by email stating that the Court Document cannot be attached but

is available on the Court’s ECF System or the Case Information Website (the “Alternate Notice”)

and will be mailed only if requested by the party receiving the notice.

               17.     Service of a Court Document through the ECF System shall be effective as

of the date such Court Document is posted on the Court’s ECF System. Service on a party by

email (other than through the ECF System) shall be effective as of the date the Court Document

or Alternate Notice is transmitted by email to the address provided by such party.

               18.     Upon the filing of any Court Document, other than those seeking

emergency or expedited relief, the filing party shall file with the Court a certificate of service

(“Proof of Service”) in accordance with the Local Bankruptcy Rules and the Procedures within

two business days of the related Court Document being filed. In the case of a Motion for Relief

seeking emergency or expedited relief, a Proof of Service must be filed within twenty-four (24)
Case 20-41308        Doc 16   Filed 03/10/20 Entered 03/10/20 04:04:51           Main Document
                                          Pg 8 of 21


hours of the related Motion for Relief being filed. Proofs of Service need not be served on any

party.

               19.     Notice and service accomplished in accordance with the provisions set

forth in the Court’s order on this Motion shall be deemed adequate in all respects pursuant to the

Bankruptcy Code, the Bankruptcy Rules, and the Local Bankruptcy Rules.

C.       Scheduling of Hearings and Deadlines for Filing Court Documents

               20.     The Debtors shall be authorized to schedule, in cooperation with the

Court, periodic omnibus hearings (“Omnibus Hearings”), at which Motions for Relief and other

requests shall be heard. At least two (2) days before any Omnibus Hearing, the Debtors shall file

with the Court an agenda that sets forth each matter to be heard at such Omnibus Hearing. The

Debtors may update or amend that agenda from time to time thereafter to the extent necessary.

The matters listed on the agenda shall be limited to matters of substance and shall not include

administrative filings, such as notices of appearance and Proofs of Service.

               21.     Unless otherwise ordered by the Court, the following guidelines shall

apply to all Omnibus Hearings:

               (a)     Motions for Relief shall not be considered by the Court unless filed and
                       served in accordance with these Procedures at least 14 days before the
                       next available Omnibus Hearing.

               (b)     Hearings in connection with claims objections and pre-trial conferences
                       and trials related to adversary proceedings may be scheduled for dates
                       other than the regular Omnibus Hearing dates. However, initial pre-trial
                       conferences scheduled in connection with adversary proceedings shall be
                       set on the next available Omnibus Hearing date that is at least forty-five
                       (45) days after the filing of the complaint, except as otherwise ordered by
                       the Court.

               (c)     Unless the Court directs otherwise, if a Court Document purports to set a
                       hearing date that is inconsistent with the Procedures, the hearing shall be
                       scheduled, without the necessity of Court order, for the next available
                       Omnibus Hearing date in accordance with these Procedures, and the
                       Debtors shall provide the movant with notice of these Procedures.
Case 20-41308        Doc 16   Filed 03/10/20 Entered 03/10/20 04:04:51            Main Document
                                          Pg 9 of 21


               (d)     Subject to Local Bankruptcy Rules 9013-2(C) and (D), if a non-Debtor
                       movant or applicant intends to seek emergency or expedited relief, the
                       non-Debtor movant or applicant shall be required to first contact the
                       Debtors’ attorneys by telephone to request that the motion or application
                       be considered on an expedited basis. If the Debtors disagree with the
                       movant or applicant’s request for emergency or expedited relief, the
                       movant or applicant shall arrange for a chambers conference, either
                       telephonic or in-person, to be held among the Court, the Debtors’
                       attorneys, and the movant or applicant, to discuss the request. If the Court
                       determines expedited consideration is appropriate, the Court shall direct
                       the requisite notice and shall set a time and date for the hearing.

               22.     The three-day extension for additional time after service by mail as set

forth in Bankruptcy Rule 9006(f) shall not apply to parties duly served by email, the ECF

System, or other electronic transmission.

               23.     Notwithstanding any Local Bankruptcy Rule, unless otherwise ordered by

the Court, the deadline for any party to file an Objection (the “Objection Deadline”) to any

Motion for Relief, other than a motion seeking relief from the automatic stay filed by a non-

Debtor party, shall be by 11:59 p.m. (prevailing Central Time) on the date that is seven days

before the date of the hearing on such Motion for Relief. The Objection Deadline may be

extended with the consent of the movant or applicant. No Objection shall be considered timely

unless filed with the Court and served on or before the applicable Objection Deadline. All

parties filing an Objection shall include their telephone number and email address in the

signature block on the last page of the Objection.

               24.     A Motion for Relief may be granted without a hearing, provided that, after

the passage of the Objection Deadline, an attorney for the entity who filed the Motion for Relief

files a declaration pursuant to 28 U.S.C. § 1746 indicating that no Objection has been filed or

served in accordance with these Procedures.

               25.     If an Objection is filed, then, unless otherwise ordered by the Court, any

Reply shall be filed with the Court and served in accordance with these Procedures on or before
Case 20-41308        Doc 16   Filed 03/10/20 Entered 03/10/20 04:04:51            Main Document
                                         Pg 10 of 21


11:59 p.m. (prevailing Central Time) on the date that is one day before the date of the applicable

hearing (the “Reply Deadline”).

               26.     If a Motion for Relief to extend the time for the Debtors to take any action

(an “Extension Motion”) is filed consistent with the Procedures before the expiration of the

period prescribed by the Bankruptcy Code, the Bankruptcy Rules, the Local Bankruptcy Rules or

the provisions of any order entered by this Court, such period shall be extended by the filing of

that Extension Motion pending the Court’s ruling on such Extension Motion.

               27.     Unless otherwise ordered by the Court, these Procedures shall not

supersede the requirements for notice of the proceedings described in Bankruptcy Rules

2002(a)(1), (a)(4)–(a)(5) and (a)(7)-(a)(8), 2002(b), 2002(d), and 2002(f).

D.     Motions for Relief from the Automatic Stay

               28.     In accordance with Local Bankruptcy Rule 4001-1(B), notwithstanding

anything contained herein, unless otherwise ordered by the Court, a motion for relief from the

automatic stay (a “Stay Relief Motion”) filed by any party other than the Debtors pursuant to

section 362 of the Bankruptcy Code shall ordinarily be set for an Omnibus Hearing giving a

minimum of 21 days’ notice, and the Objection Deadline for such Stay Relief Motion shall be

seven days before the scheduled hearing.

               29.     Notwithstanding section 362(e) of the Bankruptcy Code, if a hearing on a

Stay Relief Motion filed by a party other than the Debtors under section 362(d) of the

Bankruptcy Code is scheduled for a date that is more than thirty (30) days from the date of such

Stay Relief Motion, or if such Stay Relief Motion is adjourned upon the consent of the Debtors

and the moving party to a date that is more than thirty (30) days from the date of such Stay Relief

Motion, the moving party shall be deemed to have consented to the continuation of the automatic
Case 20-41308        Doc 16   Filed 03/10/20 Entered 03/10/20 04:04:51            Main Document
                                         Pg 11 of 21


stay in effect pending the conclusion of, or as a result of, a final hearing and determination under

section 362(d) of the Bankruptcy Code, and shall be deemed to have waived its right to assert the

termination of the automatic stay under section 362(e) of the Bankruptcy Code; provided,

however, to the extent there is any inconsistency between the Procedures and the terms of the

Court’s order approving the Debtors’ entry into a postpetition financing agreement and use of

cash collateral (the “DIP Financing Order”), the terms of the DIP Financing Order shall control.

E.     Form of Court Documents

               30.     Notwithstanding section 342(c) of the Bankruptcy Code and Bankruptcy

Rule 2002(n), notices given by the Debtors shall not be required to contain the address and

taxpayer identification numbers of the Debtors.

               31.     The page limitation set forth in Local Bankruptcy Rule 9004(C) shall not

apply to Court Documents filed in these cases.

               32.     Nothing in these Procedures shall prejudice the right of any party to move

the Court to order relief under section 107(b) of the Bankruptcy Code or Bankruptcy Rule 9018

to protect any entity with respect to a trade secret or confidential research, development, or

commercial information or to protect a person with respect to scandalous or defamatory matter

contained in a Court Document filed in these cases.          If the Debtors seek approval of or

authorization from the Court to assume, reject, enter into, approve, honor, or assign any

agreement, including contracts, leases, financing agreements, settlement agreements, consent

orders, and any other arrangement or instrument of any kind, or if the Debtors are otherwise

required to refer to the terms or provisions of any such instrument in a Court Document, and

such instrument contains confidential or proprietary information, the Debtors need not file such

instrument with the Court unless requested to do so by the Court or a party in interest, and the
Case 20-41308          Doc 16      Filed 03/10/20 Entered 03/10/20 04:04:51                  Main Document
                                              Pg 12 of 21


Debtors shall be entitled at the time of such request, and before filing such instruments, to seek

relief under section 107(b) of the Bankruptcy Code or Bankruptcy Rule 9018 with respect to

such instrument.

F.       Proposed Orders

                 33.        A proposed order relating to any Court Document may be emailed to

foresightenergyinfo@primeclerk.com immediately after the filing of the applicable Court

Document for posting on the Debtors’ Case Information Website. The email shall attach the

proposed order and the as-filed Court Document in PDF format, and the subject line of the email

message shall include the title and ECF docket number of the applicable Court Document. The

applicable Court Document that seeks entry of such proposed order shall include a statement

indicating where a copy of such proposed order may be found, including on the Debtors’ Case

Information Website. Proposed orders that have been properly submitted in accordance herewith

will      be       posted       on      the      Debtors’        Case       Information         Website        at

http://cases.primeclerk.com/foresightenergy.

                 34.        The title of any proposed order shall describe the Court Document to

which it relates by title and shall indicate whether the order grants or denies the requested relief.

The text of the proposed order shall (a) be sufficiently descriptive to clearly state the relief

granted, including a description of any property subject to the order, and (b) contain the name

and address of the person who prepared the proposed order. Parties shall also email the final

version of the proposed order to the Court, as provided in the Court’s Procedures Manual.5

Serving a proposed order in accordance with these Procedures will be deemed to satisfy the

requirements of Local Bankruptcy Rules 9050 and 9061(E). Final orders entered in these cases


5
     The Court’s Procedures Manual is available at http://www.moeb.uscourts.gov/sites/moeb/files/Procedures_
     Manual_2019.pdf.
Case 20-41308       Doc 16   Filed 03/10/20 Entered 03/10/20 04:04:51           Main Document
                                        Pg 13 of 21


shall be served on Core Parties and Particularized Interest Parties by the party submitting the

proposed order.

G.     Telephonic Appearances

              35.     Attorneys who have entered their appearances on the record and other

retained professionals for parties in the Debtors’ cases (the “Permitted Telephonic Parties”) may

appear telephonically at hearings. If a Permitted Telephonic Party wishes to participate in a

hearing by telephone, the Permitted Telephonic Party may request dial-in information from the

Courtroom Deputy, John Howley (p: 314.244.4808; e: john_howley@moeb.uscourts.gov). Non-

Permitted Telephonic Parties, including pro se parties, members of the public, members of the

press, and attorneys who have not entered an appearance in the Debtors’ cases, may not use the

Court’s dial-in; however, all persons, whether a party or otherwise, are welcome to attend any

hearing, in-person, in the courtroom. Locally located counsel may not use the Court’s dial-in

unless physically outside the Eastern District of Missouri at the time of the hearing. Permitted

Telephonic Parties participating by telephone must put their phones on “mute” at all times except

when speaking. Permitted Telephonic Parties participating by telephone shall not put their

telephones on “hold” under any circumstances or otherwise be “absent” from their telephonic

appearance. If a Permitted Telephonic Party must exit her telephonic appearance, she must seek

Court authority to leave and disconnect from the telephone call. If the telephonic appearances

present any background noise, disruption, or any other inconvenience to the Court or the

proceedings, the telephone dial-in will be disconnected, at the discretion of the Court, and the

proceeding will continue without the presence of anyone previously dialed-in.
Case 20-41308        Doc 16   Filed 03/10/20 Entered 03/10/20 04:04:51             Main Document
                                         Pg 14 of 21


H.     Noticing and Case Information Website

               36.     The Debtors, in cooperation with Prime Clerk LLC (the “Noticing

Agent”), are hereby authorized to create and maintain an independent Case Information Website

for the posting of certain information regarding the Debtors’ chapter 11 cases, including, in the

Debtors’ sole discretion, certain orders, decisions, or other Court Documents. The Court’s

website, www.moeb.uscourts.gov, may include a link to the Case Information Website.

               37.     The Case Information Website shall display a disclaimer substantially

similar to the following:

               Prime Clerk LLC (“Prime Clerk”), is serving as custodian pro
               tempore of the proofs of claim filed in the chapter 11 cases of
               Foresight Energy LP and its affiliated debtors (collectively, the
               “Debtors”) and of the Court’s official proofs of claim register. In
               this capacity, Prime Clerk will maintain the duplicate proofs of
               claims registers on behalf of the Court. Prime Clerk’s website will
               display the claims registers as maintained by Prime Clerk.

               This website is created and maintained by Prime Clerk. The
               information contained on this website is provided for informational
               purposes only and should not be construed as legal, financial or
               other professional advice or, unless expressly stated, as the
               Debtors’ or Prime Clerk’s official position on any subject matter.
               Users of this website should not take or should refrain from taking
               any action based upon content included in the website without
               seeking legal counsel on the particular facts and circumstances at
               issue from a licensed attorney.

               The Debtors and Prime Clerk do not guarantee or warrant the
               accuracy, completeness or currency of the information that is
               provided herein, and shall not be liable to you for any loss or injury
               arising out of, or caused in whole or in part by, the acts, errors or
               omissions of the Debtors or Prime Clerk, whether negligent or
               otherwise, in procuring, compiling, collecting, interpreting,
               reporting, communicating or delivering the information contained
               on this website. The Debtors and Prime Clerk expressly do not
               undertake any obligation to update, modify, revise or re-categorize
               the information provided herein, or to notify you or any third party,
               should the information be updated, modified, revised or re-
               categorized. In no event shall the Debtors or Prime Clerk be liable
Case 20-41308   Doc 16    Filed 03/10/20 Entered 03/10/20 04:04:51            Main Document
                                     Pg 15 of 21


           to you or any third party for any direct, indirect, incidental,
           consequential or special damages (including, but not limited to,
           damages arising from the disallowance of a potential claim against
           the Debtors, or damages to business reputation, lost business or
           lost profits), whether foreseeable or not and however caused, even
           if the Debtors or Prime Clerk are advised of the possibility of such
           damages. This website should not be relied on as a substitute for
           financial, legal or other professional advice.

           It is your sole obligation to maintain accurate records of the
           documents filed in the chapter 11 cases, based on the Court’s
           dockets relating to the chapter 11 cases, which can be accessed
           through the Court’s website at www.moeb.uscourts.gov (a PACER
           login and password are needed to view these documents and can be
           obtained at http://pacer.psc.uscourts.gov). The Debtors’ website is
           being made available merely as a convenience to interested parties
           and the public.

           Electronic mail or other communications through this website, or
           otherwise, to the Debtors, their counsel, or Prime Clerk in
           connection with these, or other, matters will not be treated as
           privileged or confidential. Transmission and receipt of the
           information in this website and/or communication with the Debtors
           or Debtors’ counsel via e-mail is not intended to solicit or create,
           and does not create, an attorney-client relationship between
           Debtors’ counsel and any person or entity. The Debtors and Prime
           Clerk do not endorse or warrant, and are not responsible for, any
           third-party content that may be accessed from this website.

           The Debtors and Prime Clerk make no claim to original U.S.
           Government works. None of the Debtors, or any of their
           respective directors, officers, employees, members, attorneys,
           consultants, advisors or agents (acting in such capacity), including
           Prime Clerk (collectively, the “Exculpated Parties”), shall have or
           incur any liability to any entity, (all references to “entity” herein
           shall be as defined in section 101(15) of the Bankruptcy Code,
           “Entity”), for any act taken or omitted to be taken in connection
           with the preparation, dissemination or implementation of this
           website; provided however, that the foregoing shall not affect the
           liability of any Exculpated Party protected pursuant to this
           paragraph that otherwise would result from any such act or
           omission to the extent that such act or omission is determined in a
           final, non-appealable order to have constituted a breach of
           fiduciary duty, gross negligence or willful misconduct, including,
           without limitation, fraud and criminal misconduct, or the breach of
           any confidential agreement or order. Without limiting the
Case 20-41308        Doc 16   Filed 03/10/20 Entered 03/10/20 04:04:51             Main Document
                                         Pg 16 of 21


               foregoing, the exculpation provided in this paragraph shall be
               coextensive with any Exculpated Party’s qualified immunity under
               applicable law.

               38.     The Clerk of Court shall maintain a master list containing the name and

address of each creditor of the Debtors (the “Creditor Matrix”). The Debtors shall file with the

Court the Creditor Matrix and, on a periodic basis, any amendments thereto. The Noticing Agent

shall maintain a duplicate Creditor Matrix.

I.     Amendments and Notice of Order

               39.     The Debtors may seek to amend the Procedures occasionally throughout

their chapter 11 cases and shall present such amendments to the Court by Motion for Relief in

accordance with the Proposed Order. The Debtors shall make the Proposed Order available on

the Case Information Website, and, within three (3) days after its entry, serve it by U.S. mail,

hand delivery, facsimile, or email on the Core Parties and all parties that, prior to the date of the

entry of the Proposed Order, have requested notice pursuant to Bankruptcy Rule 2002.

J.     Promulgation of Case Management Procedures

               40.     Two days after the entry of an order granting the relief requested herein

(the “Case Management Order”) on the Court’s docket, a copy of the Case Management Order

shall be served by the Debtors on each of the parties on the Service List. In addition, two days

after the end of each calendar month, the Claims and Noticing Agent shall serve a copy of the

Case Management Order upon any party filing a 2002 Notice Request within such calendar

month. To help ensure that all parties who may participate in these chapter 11 cases are aware of

the terms of the Case Management Order, the Claims and Noticing Agent will post the Case

Management Order on the Case Information Website.
Case 20-41308        Doc 16   Filed 03/10/20 Entered 03/10/20 04:04:51          Main Document
                                         Pg 17 of 21


K. Time

               41.     Any time period prescribed or allowed by these Procedures shall be

computed in accordance with Bankruptcy Rule 9006.           Nothing in these Procedures shall

prejudice the right of any party to move the Court to request an enlargement or reduction of any

time period under Bankruptcy Rules 2002(m), 9006(b), and 9006(c).

                                  Basis for Relief Requested

A.     The Court Should Approve the Procedures

               42.     Section 105(a) of the Bankruptcy Code authorizes the requested relief.

Section 105(a) of the Bankruptcy Code allows the Court to “issue any order, process, or

judgment that is necessary or appropriate to carry out the provisions of [the Bankruptcy Code.]”

11 U.S.C. § 105(a). It permits a bankruptcy court to take whatever action “is appropriate or

necessary in aid of the exercise of its jurisdiction.” 2 COLLIER ON BANKRUPTCY ¶ 105.01.

               43.     On the date hereof, the Debtors have requested entry of an order pursuant

to Bankruptcy Rule 1015(b) ordering joint administration of the Debtors’ chapter 11 cases.

Bankruptcy Rule 1015(c) provides, in relevant part, that “[w]hen an order for . . . joint

administration of . . . two or more cases is entered pursuant to this rule, while protecting the

rights of parties under the Code, the Court may enter orders as may tend to avoid unnecessary

costs or delay.”

               44.     These cases will be complicated.      The Debtors’ complex businesses

operate in an uncertain and fluctuating economic climate. As a result, the demands on the

Debtors and their personnel and professionals are great. In addition to performing their ordinary

duties, the Debtors’ personnel now carry the substantial additional burdens imposed by these

chapter 11 cases. By authorizing the Debtors to schedule Omnibus Hearings and by establishing

clear timelines for the filing of Court Documents, the Procedures will assist the Debtors’
Case 20-41308        Doc 16   Filed 03/10/20 Entered 03/10/20 04:04:51           Main Document
                                         Pg 18 of 21


management, professionals, and all parties in interest in organizing their time and directing the

attention of their personnel to issues raised by these chapter 11 cases.

               45.     The Debtors anticipate that hundreds of interested parties may request

service of Court Documents in these chapter 11 cases. Consequently, service by email by the

Core Parties is the most efficient and cost-effective method of service. To serve the Debtors’

hundreds of creditors with each Court Document could easily cost the Debtors tens of thousands

of dollars in printing, mailing, and service costs. In comparison, the cost of email service is de

minimis. Considering the substantial number of Court Documents that are likely to be filed and

served in these cases, the Procedures proposed herein will save the Debtors’ estates significant

amounts of money.

               46.     The Debtors also anticipate that various parties may seek relief from the

automatic stay and that the Debtors’ personnel and professionals will be involved in negotiations

with respect to each of these requests. In light of the magnitude and complexity of these cases,

the time period set forth in section 362(e) of the Bankruptcy Code places an undue time

constraint on the Debtors’ efforts to resolve these issues and is therefore unduly burdensome to

the Debtors’ estates. Accordingly, the Debtors submit that, notwithstanding section 362(e), if a

scheduled Motion for Relief under section 362(d) of the Bankruptcy Code is, upon the consent of

the Debtors and the moving party, adjourned to a date that is on or after the 30th day following

the date of the moving party’s request for relief, the moving party shall be deemed to have (a)

consented to the continuation of the automatic stay in effect pending the conclusion of, or as a

result of, a final hearing and determination under section 362(d) of the Bankruptcy Code and (b)

waived its right to assert the termination of the automatic stay under section 362(e) of the

Bankruptcy Code.
Case 20-41308        Doc 16     Filed 03/10/20 Entered 03/10/20 04:04:51              Main Document
                                           Pg 19 of 21


               47.       Pursuant to the Procedures, hearings shall be conducted only when

necessary to the resolution of disputes between the Debtors and third parties. This process will

reduce the estates’ administrative burdens and costs associated with hearing preparation and

attendance and will minimize the burden on the Court. The Procedures, by authorizing the

Debtors to maintain a Case Information Website and employ the Noticing Agent, will also

preserve the Debtors’ goodwill by providing easy and affordable access to information to keep

interested parties, including their customers and employees, informed of developments in the

restructuring process.

               48.       Additionally, the Debtors submit that in many instances, given the

complex nature of the Debtors’ operations and these chapter 11 cases, parties will be unable to

adequately describe the relief requested, the basis for relief, the nature of any objection, or the

response to any objection, as applicable, in a Court Document that does not exceed fifteen (15)

pages. It is accordingly appropriate to grant parties leave to exceed the page limitation set forth

in Local Bankruptcy Rule 9004(C).

               49.       Courts in this and other districts have routinely granted relief similar to the

relief requested herein in other chapter 11 cases. See, e.g., In re Payless Holdings LLC, No. 19-

40883 (KAS) (Bankr. E.D. Mo. Mar. 15, 2019) [Docket No.: 573]; In re Armstrong Energy, Inc.,

No. 17-47541 (KAS) (Bankr. E.D. Mo. Nov. 8, 2017) [Docket No.: 144]; In re Noranda

Aluminum, Inc., No. 16-10083 (BSS) (Bankr. E.D. Mo. Feb. 12, 2016) [Docket No.: 123]; In re

Arch Coal, Inc., No. 16-40120 (CER) (Bankr. E.D. Mo. Jan. 21, 2016) [Docket No.: 155]. The

Debtors submit that the circumstances of these chapter 11 cases warrant granting similar relief,

and that doing so is in the best interests of the Debtors, their estates, their creditors, and their

stakeholders, and therefore should be granted.
Case 20-41308        Doc 16   Filed 03/10/20 Entered 03/10/20 04:04:51           Main Document
                                         Pg 20 of 21


                                              Notice

               50.     Notice of this Motion will be provided to: (a) the Office of the United

States Trustee for Region 13; (b) counsel to the Ad Hoc First Lien Group; (c) counsel to the Ad

Hoc Crossover Group; (d) counsel to the Facilities Agent; (e) counsel to the Term Agent;

(f) counsel to the Indenture Trustee; (g) counsel to the collateral trustee under the Debtors’

secured debt facilities; (h) counsel to the DIP Agent; (i) counsel to DIP Lenders; (j) counsel to

Murray Energy Corporation; (k) counsel to Reserves; (l) counsel to Javelin, (m) counsel to

Uniper Global Commodities UK Limited; (n) the Internal Revenue Service; (o) the Securities

and Exchange Commission; (p) the United States Attorney’s Office for the Eastern District of

Missouri; (q) the state attorneys general for all states in which the Debtors conduct business;

(r) the holders of the thirty (30) largest unsecured claims against the Debtors, on a consolidated

basis; (s) counsel to the Committee; and (r) any party that has requested notice pursuant to

Bankruptcy Rule 2002 (collectively, the “Notice Parties”). Notice of this Motion and any order

entered hereon will be served in accordance with Local Bankruptcy Rule 9013-3(A)(1). In light

of the nature of the relief requested herein, the Debtors submit that no other or further notice is

necessary.



                [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
Case 20-41308       Doc 16     Filed 03/10/20 Entered 03/10/20 04:04:51             Main Document
                                          Pg 21 of 21


               WHEREFORE, the Debtors respectfully request entry of the Proposed Order

granting the relief requested herein and such other relief as is just and proper.



Dated:   March 10, 2020             Respectfully submitted,
         St. Louis, Missouri
                                    ARMSTRONG TEASDALE LLP

                                     /s/ Richard W. Engel, Jr.
                                    Richard W. Engel, Jr. (MO 34641)
                                    John G. Willard (MO 67049)
                                    Kathryn Redmond (MO 72087)
                                    7700 Forsyth Boulevard, Suite 1800
                                    St. Louis, Missouri 63105
                                    Tel: (314) 621-5070
                                    Fax: (314) 621-5065
                                    Email: rengel@atllp.com
                                           jwillard@atllp.com
                                           kredmond@atllp.com

                                    - and -

                                    PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
                                    Paul M. Basta (pro hac vice admission pending)
                                    Alice Belisle Eaton (pro hac vice admission pending)
                                    Alexander Woolverton (pro hac vice admission pending)
                                    1285 Avenue of the Americas
                                    New York, New York 10019
                                    Tel: (212) 373-3000
                                    Fax: (212) 757-3990
                                    Email: pbasta@paulweiss.com
                                           aeaton@paulweiss.com
                                           awoolverton@paulweiss.com

                                    Proposed Counsel to the Debtors and
                                    Debtors in Possession
